Freedman, J.
The relator did not exhaust his remedy before applying for a writ of mandamus. If, as he claims, the principal of the grammar school *103was guilty of a violation of a rule of the board of education, the relator should have appealed from the principal’s decision to the board of trustees, and from that board to the board of education. In People ex rel. Margaret McKenna v. Adeline G. Kelly, which involved the same point, Judge Bookstaver came to the same conclusion, and I entirely agree with him upon this point. The relator also failed to make out a ease to compel his readmission into the'primary department, for the uncontroverted facts show that he graduated out of it; that he ceased to be a member; and that there is at present no room to seat him.
The foregoing views render it unnecessary to pass upon the further objection that the present application is not made by a guardian ad litem. Application denied.